Citation Nr: 0324716	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  00-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a right shoulder disability.  

2.  Entitlement to temporary total disability ratings under 
the provisions of 38 C.F.R. § 4.30 (2002) based on periods of 
convalescence following surgeries performed in April 1995 and 
April 1997. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975 and he had subsequent periods of active duty for 
training.  

This appeal arises from a June 1995 decision of the Buffalo, 
New York RO.


REMAND

In January 2003 the Board sought further development of this 
case pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2)) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The 
development has been completed.  However, in view of the 
Federal Circuit's opinion, the case must be remanded for the 
following:

1.  The RO should readjudicate the 
veteran's claims for an evaluation in 
excess of 30 percent for a right shoulder 
disability and entitlement to temporary 
total disability ratings under the 
provisions of 38 C.F.R. § 4.30 (2002) 
based on periods of convalescence 
following surgeries performed in April 
1995 and April 1997 in light of the 
evidence received since its Supplemental 
Statement of the Case issued in January 
2001.

2.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Then, if otherwise in order, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





